Citation Nr: 1424962	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for accrued benefits. 


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, M.G., and E.B.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to September 1943.  He died in March 1975 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the claim.  The Regional Office (RO) in New Orleans, Louisiana, currently has jurisdiction of the claim.  

The appellant presented testimony at a hearing at the New Orleans RO in September 2010.  She and her daughters, M.G. and E.B., presented testimony at a Board video conference hearing before the undersigned Acting Veterans Law Judge in January 2012.  Transcripts of both proceedings are of record.  

In a March 2012 decision, the Board denied the appellant's claim for basic eligibility for accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the March 2012 Board decision, whereby reversing the decision that the appellant failed to file an application for accrued benefits within one year of the Veteran's death and remanded the matter for further development.   


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Court in the July 2013 Memorandum Decision, there is a possibility that the Veteran's service treatment records were associated with the claims folder of another Veteran by the same name as the current Veteran, and who also had back problems and resided in Louisiana.  On remand, the AOJ must take all steps to determine whether the current Veteran's service treatment records were mistakenly placed in the other Veteran's file, or in the alternative explain whether it is reasonably certain the records do not exist and further attempts to obtain them would be futile.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all steps to determine whether the current Veteran's service treatment records were mistakenly placed in the other Veteran's file.  If the current Veteran's service treatment records are not found in the other Veteran's claims folder, provide a detailed memorandum explaining whether it is reasonably certain the records do not exist and further attempts to obtain them would be futile.  

All actions undertaken must be documented in the claims folder.     

2. Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim.  If action remains adverse to the appellant, provide her and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



